Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  161513                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161513
                                                                    COA: 347400
                                                                    Wayne CC: 18-000425-FC
  ROBERT YARBROUGH, JR.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 30, 2020
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Kabongo (Docket No. 159346) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2020
           t1222
                                                                               Clerk